Name: Political and Security Committee Decision EUPOL AFG/1/2007 of 16 October 2007 concerning the appointment of the Head of Mission of EUPOL AFGHANISTAN
 Type: Decision
 Subject Matter: European construction;  international security;  cooperation policy;  personnel management and staff remuneration;  Asia and Oceania
 Date Published: 2007-10-25

 25.10.2007 EN Official Journal of the European Union L 281/37 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFG/1/2007 of 16 October 2007 concerning the appointment of the Head of Mission of EUPOL AFGHANISTAN (2007/685/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2007/369/CFSP of 30 May 2007 on the establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1) and in particular Article 10(1) thereof, Whereas: (1) Article 10 of Council Joint Action 2007/369/CFSP provides that the Council authorises the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including powers to take subsequent decisions regarding the appointment of the Head of EUPOL AFGHANISTAN. (2) In a letter dated 6 October 2007, the current Head of Mission informed the European Commission of his decision to terminate his contract, with effect from end of business on 31 October 2007. (3) The Secretary General/High Representative has proposed the appointment of Mr JÃ ¼rgen Scholz as the New Head of Mission of EUPOL AFGHANISTAN, HAS DECIDED AS FOLLOWS: Article 1 Mr JÃ ¼rgen Scholz is hereby appointed Head of EUPOL AFGHANISTAN. Article 2 This Decision shall take effect on 1 November 2007. Done at Brussels, 16 October 2007. For the Political and Security Committee The President C. DURRANT PAIS (1) OJ L 139, 31.5.2007, p. 33.